February 24, 1956

Honorable Jack Ross, Chairman   Opinion No. S-190
Board of Pardons and Paroles
Austin, Texas                   Ret   Pardoning authority in
                                      connection with suepen-
                                      alon of a Texas Driver's
                                      Lloenfje,or the right to
                                      drive, as the result of
                                      an out of State oonvic-
,Dear Mr. Ross:                       tion.
         Your letter requests an opinion from this office on
two questions. The first asks for an opinion regarding the
authority of the Board of Pardons and Paroles to reaommend
and of the Governor of Texas to grant the reatoration.of an
operator's license whloh has been suspended as a result of
conviction of an offense itian adjoining State for which
Article 6687b, Vernon's Civil Statutes, authorizes suspension
of license.
         Section 28 of Article 66871,states:
         "The Department is authorizea to suspend or
     revoke the license of any resident of this State
     upon receiving notice of the conviction of suoh
     person in another State of an offense therein
     which, if committed in this State, would be grounas
     for suspension or revocation of the lloense of an
     operator, commeroial operator or chauffeur."
     (Emphasis added.)
         Seation 11 of Article IV of the Constitution of Texas
gives the Board of Pardons and Paroles the authority to recom-
mend and the Governor of Texas the power to remit fines and
forfeitures resulting from final aonvictlons In criminal oases.
It doea not plaoe the power In the hanaa of the Governor to
grant rights and privileges which have not been forfeited
through criminal convictiona. Ex parte Green 116 Tex. 515,
295 s.w.910 (1927); HT                   143 !hex.572, 187 S.W.
26 549 (1945); 31 Tex. Jur, 12'60,Pardon, Sec. 5; Atty. Gen.
op. NO. O-6142.
Hon. Jaak Ross, page 2 (bpinion No. S-190)



     ..                the suspension of a license
          .Inasmuch as _                           under such
YecGlon 18 not a penalty annexes to a criminal convlot,ion,
Attorney General's Opinion No. o-6142 controls. Said opinion
reads   in part as follows:
          II
           . . . the courts of this country have not
     construed such constitutional provisions to au-
     thorize executivB clemency in instances where
     administrative agents, acting independently un-
     der legislative authority, have for good cause
     seen fit to cancel or suspend licenses or privi-
     leges for the protection of the safety, the health,
     or the morals of the people. Such independent
     proceedings are not criminal but civil in nature
     and are beyond the reach of the pardoning power
     under the Constitution."
         It is the opinion of this office that the Board of
Pardons and Paroles does not have the authority to recommend,
nor does the Governor have the authority to grant, the restore-
tion of an operator's license which has been suspended by the
State Department of Public Safety under Section 28 of Article
66871,as a result of a conviction in another State.
         In your second question, you ask if the Boara of
Pardons and Paroles h&s the authority to recommend an8 the
Governor of Texas to grant a right to apply for and receive
an operator's license to drive in the State of Texas where
the license was issued anc¶the offense was committed in an
adjoining State.
           Paragraph (a) of Section 29 of Article 6687b reads as
follows:
        "(a) The privilege of driving a motor vehicle
    on the highways of this State given to a non-
    resident hereunder shall be subject to suspension
    or revocation by the Department in like manner and
    for like cause as an operator's, commercial opera-
    tor's, or chauffeur's license Issued hereunder may
    be suspended or revoked."
         It is the opinion of this office that the Board of
Pardons and Paroles does not have the authority to recommend
nor does the Governor of Texas have the authority to grant
restoratdon of a non-resident's privilege of driving in this
State which has been suspended by the State Department of
Public Safety as &result of a conviction in another State.
Hon. Jack Ross, page ” (Opinion No. S-190)


         The Legislature has provided no method of restora-
tion of a driver’s license or driving privilege under the
above circumstiances
                   .

                         SUMMARY


            The Board of Paraona and Paroles c¶oeanot
        have the authority to reoommena ana the Governor
        does not have the authority to grant the reatora-
        tlon of a Texas drlverls license which has been
        suspenaea by the State Department of Public Safety
        for & conviction In another State.‘ Likewise, the
        Board of Pardons and Paroles does not have the au-
        thority to recommend and the Governor aoea not
        have the authority to grant restoration of a non-
        resident18 privilege of arlving in this State
        which has been suspended by the State Department
        of Public Safety for a cofivictlonin another State.
        The Legislature has providea no methoa.of restora-
        tion in either case.

APPROVED t                         Yours very truly,

J. Fred Jones                      JOHN BEN SHEPPERD
State Affairs Division              Attorner General


                                     William Clark
J. A. Amis, Jr.                          Assistant
Reviewer
L. W. Gray
Special Reviewer
Davis Grant
First Assistant
John Ben Sheppard
Attorney General
WC/rt